JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed June 12, 2007, and April 2, 2008, be affirmed. Appellant has not shown that the district court abused its discretion in granting counsel’s motion to withdraw. See generally Fleming v. Harris, 39 F.3d 905, 908 (8th Cir. 1994). Nor has appellant shown that the dismissal of his case was premature, particularly as the dismissal was without prejudice. Appellant may seek re-sealing of the case in the district court in the first instance.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.